

	

		II

		109th CONGRESS

		1st Session

		S. 859

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Santorum (for

			 himself, Mr. Kerry,

			 Mr. Smith, Ms.

			 Stabenow, Mr. Allard, and

			 Mr. Sarbanes) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow an income tax credit for the provision of homeownership and community

		  development, and for other purposes.

	

	

		1.Short title; etc

			(a)Short

			 titleThis Act may be cited

			 as the Community Development

			 Homeownership Tax Credit Act.

			(b)Amendment of

			 1986 codeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			2.Community

			 homeownership credit

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 is amended by inserting after section 42 the

			 following new section:

				

					42A.Community

				homeownership credit

						(a)Allowance of

				creditFor purposes of

				section 38, the amount of the homeownership credit determined under this

				section for any taxable year in the credit period shall be an amount equal to

				the applicable percentage of the eligible basis of each qualified

				residence.

						(b)Applicable

				percentageFor purposes of

				this section—

							(1)In

				generalThe term

				applicable percentage means the appropriate percentage prescribed

				by the Secretary for the month in which the taxpayer and the homeownership

				credit agency enter into an agreement with respect to such residence (which is

				binding on such agency, the taxpayer, and all successors in interest) as to the

				homeownership credit dollar amount to be allocated to such residence.

							(2)Method of

				prescribing percentageThe

				percentage prescribed by the Secretary for any month shall be the percentage

				which will yield over a 5-year period amounts of credit under subsection (a)

				which have a present value equal to 50 percent of the eligible basis of a

				qualified residence.

							(3)Method of

				discountingThe present value

				under paragraph (2) shall be determined—

								(A)as of the last day of the 1st year of the

				5-year period referred to in paragraph (2),

								(B)by using a discount rate equal to 72

				percent of the annual Federal mid-term rate applicable under section 1274(d)(1)

				to the month applicable under paragraph (1) and compounded annually, and

								(C)by assuming that the credit allowable under

				this section for any year is received on the last day of such year.

								(c)Qualified

				residenceFor purposes of

				this section—

							(1)In

				generalThe term

				qualified residence means any residence—

								(A)which is located—

									(i)in a census tract which has a median gross

				income which does not exceed 80 percent of the greater of area or state-wide

				median gross income,

									(ii)in a rural area (as defined under section

				520 of the Housing Act of

				1949),

									(iii)on a reservation for a federally recognized

				Indian tribe, or

									(iv)in an area of chronic economic distress,

				and

									(B)which is purchased by a qualified

				buyer.

								For purposes of subparagraph (A)(iv),

				an area is an area of chronic economic distress if it is approved for

				designation as such under section 143(j)(3); except that such designation shall

				not require the approval of the Secretary, shall be deemed to be approved by

				the Secretary of Housing and Urban Development if not approved or disapproved

				by the Secretary of Housing and Urban Development within 90 days after

				submission for approval for purposes of section 143(j)(3)(A)(ii), and shall

				cease to apply after the end of the 5th calendar year after the calendar year

				in which the designation is made.(2)Residence

								(A)In

				generalFor purposes of

				paragraph (1), the term residence means—

									(i)a single-family home containing 1 to 4

				housing units,

									(ii)a condominium unit, or

									(iii)stock in a cooperative housing corporation

				(as defined in section 216(b)).

									(B)Factory-built

				homes includedFor purposes

				of clause (i), (ii), or (iii) of subparagraph (A), such term shall include any

				factory-built home.

								(3)Timing of

				determinationFor purposes of

				paragraph (1), the determination of whether a residence is a qualified

				residence shall be made at the time a binding commitment for an allocation of

				credit is awarded by the homeownership credit agency; except that the

				determination of whether a purchaser is a qualified buyer shall be made at the

				time the residence is sold.

							(4)Median gross

				incomeFor purposes of this

				section, median gross income shall be determined consistent with section

				143(f)(2).

							(d)Eligible

				basisFor purposes of this

				section—

							(1)New qualified

				residences

								(A)In

				generalThe eligible basis of

				a new qualified residence is—

									(i)in the case of a qualified residence which

				is sold in a transaction which meets the requirements of subparagraph (B), its

				adjusted basis (excluding land) immediately before such sale, and

									(ii)zero in any other case.

									(B)RequirementsA sale of a qualified residence meets the

				requirements of this subparagraph if—

									(i)the buyer acquires the qualified residence

				by purchase (as defined in section 179(d)(2)),

									(ii)the buyer of the qualified residence is not

				a related person with respect to the seller, and

									(iii)in the case of a seller who materially

				participates in the development of the residence, the buyer’s debt financing is

				originated by a third party who is not a related person with respect to the

				seller.

									(2)Existing

				qualified residences

								(A)In

				generalThe eligible basis of

				an existing qualified residence is—

									(i)in the case of a qualified residence which

				is sold in a transaction which meets the requirements of subparagraph (B), its

				adjusted basis (excluding land) immediately before such sale, and

									(ii)zero in any other case.

									(B)RequirementsA sale of a qualified residence meets the

				requirements of this subparagraph if—

									(i)the buyer acquires the qualified residence

				by purchase (as defined in section 179(d)(2)),

									(ii)the qualified residence has undergone

				substantial rehabilitation in connection with the sale described in clause

				(i),

									(iii)the buyer of the qualified residence is not

				a related person with respect to the seller, and

									(iv)in the case of a seller who materially

				participates in the development of the residence, the buyer’s debt financing is

				originated by a third party who is not a related person with respect to the

				seller.

									(C)Substantial

				rehabilitation

									(i)In

				generalFor purposes of

				subparagraph (B), substantial rehabilitation means rehabilitation expenditures

				paid or incurred with respect to a qualified residence that are at least

				$25,000.

									(ii)Inflation

				adjustmentIn the case of a

				calendar year after 2005, the dollar amount contained in clause (i) shall be

				increased by an amount equal to—

										(I)such dollar amount, multiplied by

										(II)the cost-of-living adjustment determined

				under section 1(f)(3) for such calendar year by substituting calendar

				year 2004 for calendar year 1992 in subparagraph (B)

				thereof.

										Any increase under this clause (ii)

				which is not a multiple of $1,000 shall be rounded to the next lowest multiple

				of $1,000.(D)Limitation of

				acquisition basisThe

				eligible basis of an existing qualified residence may not exceed 150 percent of

				the qualified rehabilitation expenditures.

								(3)Effect of

				subsequent sale, etcA

				subsequent sale, assignment, rental, or refinancing of the qualified residence

				by the buyer or the subsequent sale, assignment, or pooling of the buyer’s

				financing by the originator shall not be considered in determining whether or

				not the prior sales transaction satisfied the requirements of subparagraph (B)

				of paragraph (1) or (2).

							(4)Special rules

				relating to determination of adjusted basisFor purposes of this subsection—

								(A)In

				generalExcept as provided in

				subparagraph (B), the adjusted basis of any qualified residence—

									(i)shall not include so much of the basis of

				such qualified residence as is determined by reference to the basis of other

				property held at any time by the person acquiring the residence, and

									(ii)shall be determined without regard to the

				adjusted basis of any property which is not part of such qualified

				residence.

									(B)Basis of

				property in common areas, etc., includedThe adjusted basis of any qualified

				residence shall be determined by taking into account (on a pro rata basis) the

				adjusted basis of property (other than land) used in common areas or provided

				as comparable amenities to all residences within a project.

								(5)Special rules

				for determining eligible basis

								(A)Related person,

				etcFor purposes of this

				section, a person (in this clause referred to as the related

				person) is related to any person if the related person bears a

				relationship to such person specified in section 267(b) or 707(b)(1), or the

				related person and such person are engaged in trades or businesses under common

				control (within the meaning of subsections (a) and (b) of section 52). For

				purposes of the preceding sentence, in applying section 267(b) or 707(b)(1),

				10 percent shall be substituted for 50

				percent.

								(B)Nonresidential

				space excludedNo portion of

				the eligible basis of a qualified residence shall include costs attributable to

				nonresidential space.

								(C)LimitationThe eligible basis of any residence may not

				exceed the mortgage limit for Federal Housing Administration insured mortgages

				for single family homes in the area in which such residence is located.

								(e)Definition and

				special rules relating to credit period

							(1)Credit period

				definedFor purposes of this

				section, the term credit period means, with respect to any

				qualified residence, the period of 5 taxable years beginning with the taxable

				year in which the sale of the qualified residence occurs satisfying the

				requirements of subsection (d)(1)(B) or (d)(2)(B).

							(2)Special rule

				for 1st year of credit period

								(A)In

				generalThe credit allowable

				under subsection (a) with respect to any qualified residence for the 1st

				taxable year of the credit period shall be determined by multiplying the

				eligible basis under subsection (d) by the fraction—

									(i)the numerator of which is the sum of the

				number of remaining whole months in such 1st taxable year after the sale of the

				qualified residence, and

									(ii)the denominator of which is 12.

									(B)Disallowed 1st

				year credit allowed in 6th yearAny reduction by reason of subparagraph (A)

				in the credit allowable (without regard to subparagraph (A)) for the 1st

				taxable year of the credit period shall be allowable under subsection (a) for

				the 1st taxable year following the credit period.

								(f)Limitation on

				aggregate credit allowable with respect to qualified residences located in a

				State

							(1)Credit May not

				exceed credit dollar amount allocated to qualified residence

								(A)In

				generalThe amount of the

				credit determined under this section for any taxable year with respect to any

				qualified residence shall not exceed the homeownership credit dollar amount

				allocated to such qualified residence under this subsection.

								(B)Time for making

				allocation

									(i)An allocation shall be taken into account

				under subparagraph (A) only if it is made not later than the close of the

				calendar year in which the qualified residence is sold.

									(ii)A homeownership credit agency may allocate

				available homeownership credit dollar amounts to a qualified residence prior to

				the year of sale of such qualified residence if—

										(I)the taxpayer owns fee title or a leasehold

				interest of not less than 50 years in the site of the qualified residence as of

				the later of the date which is 6 months after the date that the allocation was

				made or the close of the calendar year in which the allocation is made,

				and

										(II)such qualified residence is completed not

				later than the close of the second calendar year following the calendar year in

				which the allocation was made.

										(C)Vested right to

				credit dollar amountOnce a

				homeownership credit allocation is received by a taxpayer, the right to such

				credit is vested in such taxpayer and is not subject to recapture, except as

				provided in paragraph (5)(B).

								(2)Homeownership

				credit dollar amount for agencies

								(A)In

				generalThe aggregate

				homeownership credit dollar amount which a homeownership credit agency may

				allocate for any calendar year is the portion of the State homeownership credit

				ceiling allocated under this paragraph for such calendar year to such

				agency.

								(B)State ceiling

				initially allocated to State homeownership credit agenciesExcept as provided in subparagraphs (D) and

				(E), the State homeownership credit ceiling for each calendar year shall be

				allocated to the homeownership credit agency of such State. If there is more

				than 1 homeownership credit agency of a State, all such agencies shall be

				treated as a single agency.

								(C)State

				homeownership credit ceilingThe State homeownership credit ceiling

				applicable to any State for any calendar year shall be an amount equal to the

				sum of—

									(i)the unused State homeownership credit

				ceiling (if any) of such State for the preceding calendar year,

									(ii)the greater of—

										(I)$1.80 multiplied by the State population,

				or

										(II)$2,000,000,

										(iii)the amount of State homeownership credit

				ceiling returned in the calendar year, plus

									(iv)the amount (if any) allocated under

				subparagraph (D) to such State by the Secretary.

									For purposes of clause (i), the

				unused State homeownership credit ceiling for any calendar year is the excess

				(if any) of the sum of the amounts described in clauses (ii) through (iv) over

				the aggregate homeownership credit dollar amount allocated for such year. For

				purposes of clause (iii), the amount of State homeownership credit ceiling

				returned in the calendar year equals the homeownership credit dollar amount

				previously allocated within the State to any qualified residence with respect

				to which an allocation is canceled by mutual consent of the homeownership

				credit agency and the allocation recipient.(D)Unused

				homeownership credit carryovers allocated among certain States

									(i)In

				generalThe unused

				homeownership credit carryover of a State for any calendar year shall be

				assigned to the Secretary for allocation among qualified States for the

				succeeding calendar year.

									(ii)Unused

				homeownership credit carryoverFor purposes of this subparagraph, the

				unused homeownership credit carryover of a State for any calendar year is the

				excess (if any) of—

										(I)the unused State homeownership credit

				ceiling for the year preceding such year, over

										(II)the aggregate homeownership credit dollar

				amount allocated for such year.

										(iii)Formula for

				allocation of unused homeownership credit carryovers among qualified

				StatesThe amount allocated

				under this subparagraph to a qualified State for any calendar year shall be the

				amount determined by the Secretary to bear the same ratio to the aggregate

				unused homeownership credit carryovers of all States for the preceding calendar

				year as such State’s population for the calendar year bears to the population

				of all qualified States for the calendar year.

									(iv)Qualified

				StateFor purposes of this

				subparagraph, the term qualified State means, with respect to a

				calendar year, any State—

										(I)which allocated its entire State

				homeownership credit ceiling for the preceding calendar year, and

										(II)for which a request is made (not later than

				May 1 of the calendar year) to receive an allocation under clause (iii).

										(E)State May

				provide for different allocationRules similar to the rules of section

				146(e) (other than paragraph (2)(B) thereof) shall apply for purposes of this

				paragraph.

								(F)PopulationFor purposes of this paragraph, population

				shall be determined in accordance with section 146(j).

								(G)Cost-of-living

				adjustment

									(i)In

				generalIn the case of a

				calendar year after 2005, the $2,000,000 and $1.80 amounts in subparagraph (C)

				shall each be increased by an amount equal to—

										(I)such dollar amount, multiplied by

										(II)the cost-of-living adjustment determined

				under section 1(f )(3) for such calendar year by substituting calendar

				year 2004 for calendar year 1992 in subparagraph (B)

				thereof.

										(ii)Rounding

										(I)In the case of the $2,000,000 amount, any

				increase under clause (i) which is not a multiple of $5,000 shall be rounded to

				the next lowest multiple of $5,000.

										(II)In the case of the $1.80 amount, any

				increase under clause (i) which is not a multiple of 5 cents shall be rounded

				to the next lowest multiple of 5 cents.

										(3)Portion of

				State ceiling set-aside for certain projects involving qualified nonprofit

				organizations

								(A)In

				generalNot more than 92.5

				percent of the State homeownership credit ceiling for any State for any

				calendar year shall be allocated to projects other than qualified nonprofit

				housing projects described in subparagraph (B).

								(B)Projects

				involving qualified nonprofit organizationsFor purposes of subparagraph (A), a

				qualified nonprofit housing project is described in this subparagraph if a

				qualified nonprofit organization is to own an interest in the project (directly

				or through a partnership) and materially participate (within the meaning of

				section 469(h)) in the development and operation of the project throughout the

				credit period.

								(C)Qualified

				nonprofit organizationFor

				purposes of this paragraph, the term qualified nonprofit

				organization means any organization if—

									(i)such organization is described in paragraph

				(3) or (4) of section 501(c) and is exempt from tax under section

				501(a),

									(ii)such organization is determined by the

				State homeownership credit agency not to be affiliated with or controlled by a

				for-profit organization, and

									(iii)1 of the exempt purposes of such

				organization includes the fostering of low-income housing.

									(D)Treatment of

				certain subsidiaries

									(i)In

				generalFor purposes of this

				paragraph, a qualified nonprofit organization shall be treated as satisfying

				the ownership and material participation test of subparagraph (B) if any

				qualified corporation in which such organization holds stock satisfies such

				test.

									(ii)Qualified

				corporationFor purposes of

				clause (i), the term qualified corporation means any corporation

				if 100 percent of the stock of such corporation is held by 1 or more qualified

				nonprofit organizations at all times during the period such corporation is in

				existence.

									(E)State May not

				override set-asideNothing in

				subparagraph (E) of paragraph (2) shall be construed to permit a State not to

				comply with subparagraph (A) of this paragraph.

								(4)Limitation on

				allocations to areas of chronic economic distressNo more than 50 percent of a homeownership

				credit agency’s portion of the State homeownership credit ceiling for a

				calendar year may be allocated to residences located in areas that—

								(A)are designated as areas of chronic economic

				distress in accordance with paragraph (1) of subsection (c), and

								(B)do not meet the requirements of clause (i),

				(ii), or (iii) of subsection (c)(1)(A).

								(5)Special

				rules

								(A)Residence must

				be located within jurisdiction of credit agencyA homeownership credit agency may allocate

				its aggregate homeownership credit dollar amount only to qualified residences

				located in the jurisdiction of the governmental unit of which such agency is a

				part.

								(B)Agency

				allocations in excess of limitIf the aggregate homeownership credit

				dollar amounts allocated by a homeownership credit agency for any calendar year

				exceed the portion of the State homeownership credit ceiling allocated to such

				agency for such calendar year, the homeownership credit dollar amounts so

				allocated shall be reduced (to the extent of such excess) for residences in the

				reverse of the order in which the allocations of such amounts were made.

								(g)Definitions and

				special rulesFor purposes of

				this section—

							(1)CompletedThe term completed means the

				point in time where a qualified residence is first placed in a condition or

				state of readiness and availability for occupancy.

							(2)ProjectThe term project means 1 or

				more residences together with functionally related and subordinate facilities

				developed and made available to inhabitants of such residences, including

				recreational facilities and parking areas. To constitute a project, each

				residence must—

								(A)be developed by the same taxpayer pursuant

				to common planning and feasibility studies,

								(B)be financed through a common plan of

				construction financing, and

								(C)have common ownership prior to sale.

								For purposes of this paragraph, it is

				not necessary that all residences within a project be contiguous or that all

				residences consist only of either new residences or existing residences and it

				is not necessary that each residence within a project be a qualified

				residence.(3)Qualified

				buyer

								(A)In

				generalThe term

				qualified buyer means a buyer if at the time of the acquisition of

				the qualified residence, the buyer—

									(i)is 1 or more individuals whose income does

				not exceed 80 percent of the area median gross income (70 percent for families

				of less than 3 members), and

									(ii)intends to occupy the residence as the

				buyer’s principal residence (within the meaning of section 121).

									(B)Special rules

				in qualified census tractsWith respect to residences located in

				qualified census tracts (as defined in section 42), subparagraph (A) shall be

				applied by substituting 100 percent for 80

				percent and 90 percent for 70

				percent.

								(C)Determination

				of incomeFor purposes of

				this paragraph, a buyer’s income shall be determined in accordance with section

				143(f)(4), except that subparagraph (B) of such section shall be applied

				substituting the national median gross income for the

				statewide median gross income for the State in which such residence is

				located.

								(4)New qualified

				residenceThe term new

				qualified residence means a qualified residence the original ownership

				of which begins with the taxpayer.

							(5)Existing

				qualified residenceThe term

				existing qualified residence means any qualified residence which

				is not a new qualified residence.

							(6)Homeownership

				credit agencyThe term

				homeownership credit agency means any agency authorized to carry

				out this section.

							(7)Possessions

				treated as StatesThe term

				State includes the District of Columbia and a possession of the

				United States.

							(8)Application to

				estates and trustsIn the

				case of an estate or trust, the amount of the credit determined under

				subsection (a) shall be apportioned between the estate or trust and the

				beneficiaries on the basis of the income of the estate or trust allocable to

				each.

							(h)Reduction in

				tax benefits

							(1)Recapture of

				creditIf within the 5-year

				period beginning on the date of the original purchase of a qualified residence,

				the residence is sold, the qualified buyer—

								(A)shall deduct and withhold an amount equal

				to the recapture amount from the amount realized on such sale, and

								(B)shall transfer such amount to the

				homeownership credit agency which allocated the homeownership credit dollar

				amount to such residence.

								(2)Recapture

				amountFor purposes of

				paragraph (1), the recapture amount is the amount equal to—

								(A)100 percent of the gain from the sale

				referred to in paragraph (1) in the 1st or 2nd year,

								(B)80 percent of the gain from such sale in

				the 3rd year,

								(C)70 percent of the gain from such sale in

				the 4th year, or

								(D)60 percent of the gain from such sale in

				the 5th year.

								(3)Denial of

				deductions if converted to rental housingIf a qualified residence is converted to

				rental housing within the 5-year period beginning on the date of the original

				purchase of a qualified residence, no deduction for amortization or

				depreciation under this chapter shall be permitted with respect to such

				residence during such period.

							(i)Application of

				At-Risk rulesFor purposes of

				this section, rules of section 465 shall not apply in determining the eligible

				basis of any qualified residence.

						(j)Reports to the

				Secretary

							(1)From the

				taxpayerThe Secretary may

				require taxpayers to submit an information return (at such time and in such

				form and manner as the Secretary prescribes) for each taxable year setting

				forth—

								(A)the eligible basis for the taxable year of

				each qualified residence with respect to which the taxpayer is claiming a

				credit under this section,

								(B)the amount of all homeownership credit

				allocations received by the taxpayer from any and all State homeownership

				credit agencies, and

								(C)such other information as the Secretary may

				require.

								The penalty under section 6652(j)

				shall apply to any failure to submit the return required by the Secretary under

				the preceding sentence on the date prescribed therefor.(2)From

				homeownership credit agenciesEach agency which allocates any

				homeownership credit dollar amount to any residence for any calendar year shall

				submit to the Secretary (at such time and in such form and manner as the

				Secretary shall prescribe) an annual report specifying—

								(A)the amount of the homeownership credit

				dollar amount allocated to each residence for such year,

								(B)sufficient information to identify each

				such residence and the taxpayer initially entitled to claim the credit under

				this section with respect thereto, and

								(C)such other information as the Secretary may

				require.

								(k)Responsibilities

				of homeownership credit agencies

							(1)Plans for

				allocation of credit among residences

								(A)In

				generalNotwithstanding any

				other provision of this section, the homeownership credit dollar amount with

				respect to any qualified residence shall be zero unless such amount was

				allocated pursuant to a qualified allocation plan of the homeownership credit

				agency which is approved by the governmental unit (in accordance with rules

				similar to the rules of section 147(f)(2) (other than subparagraph (B)(ii)

				thereof)) of which such agency is a part.

								(B)Qualified

				allocation planFor purposes

				of this paragraph, the term qualified allocation plan means any

				plan which sets forth selection criteria to be used to determine the

				homeownership development priorities of the homeownership credit agency which

				are appropriate to local conditions.

								(C)Certain

				homeownership development criteria must be usedThe development criteria set forth in a

				qualified allocation plan must include—

									(i)contribution of the development to

				community stability and revitalization,

									(ii)community and local government support for

				the development,

									(iii)need for homeownership development within

				the area,

									(iv)sponsor capability, and

									(v)long-term sustainability of the project as

				owner-occupied residences.

									(2)Credit

				allocated to residence not to exceed amount necessary to assure

				feasibility

								(A)In

				generalThe homeownership

				credit dollar amount allocated to a residence shall not exceed the amount the

				homeownership credit agency determines is necessary for the feasibility of the

				residence.

								(B)Agency

				evaluationIn making the

				determination under subparagraph (A), the homeownership credit agency shall

				consider—

									(i)the sources and uses of funds and the total

				financing planned for the residence,

									(ii)any proceeds or receipts expected to be

				generated by reason of tax benefits,

									(iii)the anticipated appraised value of the

				residence,

									(iv)the reasonableness of the developmental

				costs of the residence,

									(v)the affordability to a reasonable range of

				prospective qualified buyers, and

									(vi)whether the residence addresses the need

				for affordable homes for families with children.

									(C)Determination

				made when credit dollar amount applied forA determination under subparagraph (A)

				shall be made as of each of the following times:

									(i)The application for the homeownership

				credit dollar amount.

									(ii)The allocation of the homeownership credit

				dollar amount.

									(3)Lien for

				recapture amountA

				homeownership credit dollar amount may be allocated by a homeownership credit

				agency to a residence only if such agency has a lien on such residence for the

				payment of any amount potentially required to be paid under subsection (h) to

				such agency.

							(l)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this section, including regulations—

							(1)dealing with—

								(A)projects which include more than 1

				residence or only a portion of a residence, and

								(B)buildings which are completed in

				portions,

								(2)providing for the application of this

				section to short taxable years,

							(3)preventing the avoidance of the rules of

				this section, and

							(4)providing the opportunity for homeownership

				credit agencies to correct administrative errors and omissions with respect to

				allocations and record keeping within a reasonable period after their

				discovery, taking into account the availability of regulations and other

				administrative guidance from the

				Secretary.

							.

			(b)Current year

			 business credit calculationSection 38(b) (relating to current year

			 business credit) is amended by redesignating paragraphs (6) through (19) as

			 paragraphs (7) through (20), respectively, and by inserting after paragraph (5)

			 the following new paragraph:

				

					(6)the homeownership credit determined under

				section

				42A(a),

					.

			(c)Conforming

			 amendments

				(1)Section 55(c)(1) is amended by inserting

			 or subsection (h) or (i) of section 42A after section

			 42.

				(2)Subsections (i)(3)(D), (i)(6)(B)(i), and

			 (k)(1) of section 469 are each amended by inserting or 42A after

			 section 42.

				(3)Section 772(a) is amended by striking

			 and at the end of paragraph (10), by redesignating paragraph

			 (11) as paragraph (12), and by inserting after paragraph (10) the

			 following:

					

						(11)the homeownership credit determined under

				section 42A,

				and

						.

				(4)Section 774(b)(4) is amended by inserting

			 , 42A(h), after section 42(j).

				(d)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by

			 inserting after the item relating to section 42 the following:

				

					

						Sec. 42A. Community

				homeownership

				credit.

					

					.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to qualified residences sold in taxable years

			 beginning after the date of the enactment of this Act.

			

